 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      DANIEL JAY PEREZ,
 9
                               Plaintiff,                 CASE NO. C18-1800-JLR-BAT
10                                                        ORDER DENYING MOTION TO
          v.
                                                          APPOINT COUNSEL
11
      CALVIN COGBURN,
12
                               Defendant.
13
               Plaintiff, Daniel Jay Perez, who is proceeding pro se and in forma pauperis in this civil
14
     rights action, moves the Court to appoint counsel. Dkt. 48. For the following reasons, the Court
15
     DENIES the motion.
16
               Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141
17
     F.3d 927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants under
18
     28 U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections
19
     Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining whether “exceptional
20
     circumstances” exist, the Court considers “the likelihood of success on the merits as well as the
21
     ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
22
     involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
23



     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 1
 1          Plaintiff contends he requires counsel because he is indigent and cannot retain counsel,

 2   the issues in his case are complex, DOC Policy 590.500 limits his ability to possess legal

 3   materials, he has limited access to the law library, he has had problems obtaining discovery from

 4   the defendants, and he has no legal training. Dkt. 48.

 5          Plaintiff has not demonstrated the existence of “exceptional circumstances” to support his

 6   request for appointment of counsel. Plaintiff is plainly capable of articulating his claims pro se.

 7   He has filed numerous typed pleadings and they demonstrate plaintiff is familiar with the court

 8   rules and law pertaining to his claims. Plaintiff’s contention he has limited law library time,

 9   resources, legal knowledge are not exceptional circumstances because these limitations are

10   applicable to virtually all pro se prisoner plaintiffs. Plaintiff’s contention DOC Policy 590.500

11   justifies appointment of counsel is unfounded. The policy applies to all DOC prisoners and is

12   thus also not an exceptional circumstance. Moreover, defendants’ counsel indicates she is

13   working with plaintiff’s prison facility to ensure he can access his personal legal materials and

14   documents, and to ensure plaintiff and the prison are on the same page regarding the application

15   of DOC Policy 590.500. See Dkt 55, at 2. In addition, this is not a complex case involving

16   complex facts or law. The complaint alleges defendants violated plaintiff’s rights by

17   involuntarily administering anti-psychotic medications. Appointment of counsel is therefore not

18   justified at this time, and the Court DENIES the motion. Dkt. 4.

19          The Clerk shall provide a copy of this Order to plaintiff.

20          DATED this 22nd day of August, 2019.

21

22                                                              A
                                                           BRIAN A. TSUCHIDA
23                                                         United States Magistrate Judge



     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 2
